Name: Commission Regulation (EEC) No 218/91 of 29 January 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 91 Official Journal of the European Communities No L 26/7 COMMISSION REGULATION (EEC) No 218/91 of 29 January 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1 577/8 1 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1991 . For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 154, 13 . 6. 1981 , p. 26 . 2) OJ No L 321 , 21 . 11 . 1990, p. 6 . No L 26/8 Official Journal of the European Communities 31 . 1 . 91 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages 0701 90 51 0701 90 59 1 0702 00 101 0702 00 90 1 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 1 ex 0704 10 901 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 101 0705 1 1 90 ] ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 111 0707 00 19 | 0708 10 101 0708 10 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 36,11 76,33 19,09 198,70 38,66 35,35 53,72 34,17 84,31 37,80 105,49 69,92 56,20 93,24 97,62 241,97 156,48 248,34 104,08 115,01 615,44 330,80 107,20 55,07 547,80 117,87 77,49 69,70 72,78 87,98 37,80 40,61 95,78 1524 3222 805 8387 1631 1508 2267 1442 3 558 1595 4452 2951 2372 3935 4120 10213 6605 10482 4393 4854 25978 14002 4525 2324 23223 4975 3271 2942 3080 3716 1595 1714 4043 284,91 602.29 150,64 1 567,78 305,04 278,81 423,88 269,61 665,20 298,26 832.30 551,68 443.49 735,66 770.24 1909,13 1 234,62 1 959,42 821,22 907,48 4855,84 2602,15 845,80 434.50 4305,96 929,99 611,42 549,98 573,1 1 694,1 5 298.25 320,48 755,76 73,98 156,39 39,11 407,10 79.21 71,89 110,06 70,01 172.73 77,44 216,12 143,25 115,16 191,02 200,00 495.74 320,5S 508,79 213,24 235,64 1 260,90 675,62 219,62 112,82 1 127,97 241,49 158,76 142,81 149,64 180,34 77,44 83.22 196,24 251,43 531,52 132,94 1 383,57 269.20 244,80 374,08 237,93 587,04 263.21 734,51 486,86 391,38 649.22 679,74 1684,81 1 089,56 1729,19 724,72 800,8 5 4285,29 2296,61 746,42 383,45 3777,47 820,72 539,58 485,36 502,35 612,04 263,20 282,83 666,96 7887 16674 417C 43404 8445 6721 11735 7464 18416 8257 23042 15273 12278 20366 21 324 52854 3418C 54246 22735 25123 134433 70 298 23416 1202S 112445 25746 16927 15226 1518C 18967 8257 8872 20923 27,75 58.66 14.67 152,71 29,71 27,24 41,29 26,26 64,79 29,05 81,07 53,74 43.20 71,66 75,02 185,96 120,26 190,86 79,99 88,39 473,00 253,93 82,39 42,32 420,46 90,59 59,55 53,57 55,82 67,47 29,05 31.21 73,61 55598 117534 29398 305943 59527 53623 82719 52613 129811 58204 16242C 107658 86544 143560 150308 372557 240930 382370 160256 177089 947 589 509639 165054 84791 845160 181483 119316 107327 112490 135667 58201 62541 147482 83,40 176,32 44,10 458,97 89.30 81,08 124,09 78,93 194,74 87.31 243.66 161,51 129,83 215,36 225,49 558,91 361,44 573,63 240,41 265.67 1421,57 762,18 247,61 127,20 1271,93 272,26 178,99 161,01 168,76 203,31 87,31 93,82 221,25 25,35 53,60 13.40 139,53 27,14 25,69 37,72 23,99 59,20 26.54 74,07 49,10 39,47 65,47 68.55 169,91 109,88 174,39 73,09 80.76 432,17 234,60 75,27 38,67 383,30 82.77 54.41 48,95 50,99 61,65 26,54 28,52 67,26 Beans (Phaseolus ssp., vulga ­ ris var . Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) 0708 20 10 0708 20 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 31 . 1 . 91 Official Journal of the European Communities No L 26/9 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.: 2.130 2.140 2.140 .1 2.140.; 2.150 2.160 2.170 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 1C ex 080710 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 33 0808 20 35 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 0C 0809 20 1G 0809 20 9C ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 187,85 50,34 35,76 26,48 68,36 46,63 56,70 84,60 59,60 148,53 28,50 59,20 148,57 27,15 61,56 137,23 59,69 234,32 78,44 160,57 151,28 140,80 7929 2125 1509 1 118 2885 1968 2403 3571 2515 6269 1203 2499 6271 1 151 2598 5792 2519 9891 3311 6777 6386 5943 1482,18 397,21 282,17 208,93 539,35 367,93 446,74 667,50 470,27 1 171.91 224,9C 467,13 1 1 72,24 213,48 485,71 1 082,72 470,95 1 848,82 618,85 1 266,9; 1 193,63 1 110.92 384,87 103,14 73.27 54.28 140,03 95,54 116,93 173,32 122,11 304,30 58,4C 121,3C 304,35 55,92 126,12 281,13 1 22,3C 480,08 160,7C 328,97 309,93 288,47 I 308,03 350,54 249,02 184,23 475,98 324,71 391,69 589,07 415,02 1 034,21 198,48 412,2* 1 034,5C 187,27 428,64 955,51 415,63 1 631,59 546,17 1 118,06 1 053,4C 980,3S 41034 10996 7812 5709 14932 10186 11583 18475 13015 32444 6226 12932 32452 5 574 13447 29973 13035 51 184 17132 35074 33046 30753 144,38 38,69 27,48 20.30 52,53 35,84 43,56 65,02 45,80 114,15 21,90 45,50 114,18 20,84 47.31 105,46 45,87 180,09 60,28 123,41 116,27 108,21 289240 77513 55065 40838 105251 71803 87232 130259 91771 228691 43889 91 163 228757 41901 94784 211289 91911 360789 120772 247232 232934 216790 433,92 116,28 82,60 61,20 157,89 107,72 131,77 195,41 137,67 343,08 65,84 136,76 343,18 63,03 142,15 316,97 137,88 541,23 181,18 370,85 349,44 325,23 131,91 35.35 25,11 18,55 48.00 32,74 39,52 59,40 41,85 104,30 20.01 41,57 104,33 19,00 43,22 96.36 41,91 164,54 55,08 112,75 106,23 98,87 No L 26/10 Official Journal of the European Communities 31 . 1 . 91 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfn Dkr DM FF Dr £ Irl Lit F1 £ 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 ex 0809 30 00 0809 40 111 0809 40 19 ) 0810 10 101 0810 10 901 0810 20 10 0810 40 30 0810 90 10 ex 0810 90 80 ex 0810 90 80 ex 0810 90 30 Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch .^ Pomegranates Khakis (including Sharon fruit) Lychees 203,74 120,76 519,99 574.44 145,50 91,48 54,65 91,10 169.45 8 600 5097 21949 24307 6146 3861 2307 3845 7152 1 607,56 952,79 4102,69 4493,31 1 147,96 721,78 431,24 718,78 1 336,99 417,43 247.41 1 065,33 1 175,29 298,25 187.42 111,97 186,64 347,17 1418,67 840,84 3620,63 3950,18 1012,17 636,97 380,57 634,33 1 179,89 44505 26378 113 582 113358 31366 19982 11938 19 899 37014 156.59 92,81 399,64 438.60 111,57 70,30 42.00 70.01 130,23 313707 185933 800616 863888 224360 140851 84154 140267 260906 470,62 278,93 1201,08 1323,12 336,22 211,30 126,24 210,42 391,41 143,07 84,80 365,14 422,80 101,95 64,24 38,38 63,97 1 1 8,99